     Case Electronically Filed by Superior Court of California, County of Orange, 03/30/2021 10:50:00 AM.
           8:21-cv-01307-JVS-JDE
30-2020-01153042-CU-PN-CJC     - ROA # 10 Document       1-2 FiledClerk
                                           - DAVID H. YAMASAKI,      08/05/21      Page
                                                                           of the Court By 1Sarah
                                                                                             of 10Loose,
                                                                                                     Page  ID #:10
                                                                                                         Deputy Clerk.
                                                                                                                                       PLD-Pl-001
  ATIORNEY OR PARTY WITHOUT ATIORNEY (Name, State Bar number, and address):                                   FOR COURT USE ONLY
1-

     KEVIN R. JOLLY, State Bar No. 172328
     JOLLY BERRY LAW
     27762 Vista del Lago, Suite A-11
     Mission Viejo, CA 92692
           TELEPHONE NO: (949) 515-9000              FAX NO. (Optional):

  E-MAIL ADDRESS (Optional): kj@jollyberrylaw.com
     ATIORNEY FOR (NameJ: Plaintiff Ernie D. Calderas

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                    ORANGE
           STREET ADDREss:    700 Civic Center Dr. West
            MAILING ADDREss: 700 Civic Center Dr. West
           c1TY AND z1P coDE: Santa Ana, CA 92702
               BRANCH NAME: Central Justice Center
                 PLAINTIFF: Ernie D. Calderas


            DEFENDANT:          Target Corporation

   18'.1   DOES 1 TO       15
  COMPLAINT-Personal Injury, Property Damage, Wrongful Death
     18'.1 AMENDED (Number): First
  Type (check all that apply):
   0 MOTOR VEHICLE              ~ OTHER {specify): Premises Liability
          D Property Damage          D Wrongful Death
          ~ Personal Injury          18'.l Other Damages (specify): Gen. Negligence
  Jurisdiction (check all that apply):                                                            CASE NUMBER:
   0 ACTION IS A LIMITED CIVIL CASE                                                               30-2020-01153042-CU-PN-CJC
         Amount demanded        D does not exceed $10,000
                                        D
                                    exceeds $10,000, but does not exceed $25,000
   18'.1 ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
   0 ACTION IS RECLASSIFIED by this amended complaint
         D from limited to unlimited
         D from unlimited to limited
1. Plaintiff (name or names): Ernie D. Calderas
   alleges causes of action against defendant (name or names): Target Corporation

2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
3. Each plaintiff named above is a competent adult
   a. D except plaintiff (name):
            (1) D a corporation qualified to do business in California
            (2) D an unincorporated entity (describe):
            (3) D a public entity (describe):
            (4)          D
                       a minor           D
                                     an adult
                       (a) D for whom a guardian or conseivator of the estate or a guardian ad litem has been appointed
                       (b) D other (specify):
            (5) D other (specify):
    b.     D      except plaintiff (name):
                  (1) D a corporation qualified to do business in California
                  (2)    D an unincorporated entity (describe):
                  (3)    D a public entity (describe):
                  (4)    D a minor       D  an adult
                           (a) D for whom a guardian or conseivator of the estate or a guardian ad litem has been appointed
                           (b) D other (specify):
                  (5) D other (specify):

     D      Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                               Pa e 1of3
 Form Approved for Optional Use                       COMPLAINT-Personal Injury, Property                                Code of Civil Procedure, § 425.12
   Judicial Council of California                                                                      . . . - - - - - - - - - - . www.courtinfo.ca.go11
PLD-Pl-001 (Rev. January 1, 2007)                         Damage, Wrongful Death                        American LegalNet, Inc.
                                                                                                        www.FormsWorldlow.com
             Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 2 of 10 Page ID #:11

                                                                                                                                              PLD-Pl-001
       SHORT TITLE:                                                                                           CASE NUMBER:
       CALDERASv.TARGET                                                                                       30-2020-01153042-CU-PN-CJC


  4.     D         Plaintiff (name):
                   is doing business under the fictitious name (specify):

          and has complied with the fictitious business name laws.
  5. Each defendant named above is a natural person
        a.        (81 except defendant (name): Target Corporation                  c.   D    except defendant (name):
                         (1)   D        a business organization, form unknown                (1)   D   a business organization, form unknown
                         (2)   (81      a corporation                                        (2)   D   a corporation
                         (3)   D        an unincorporated entity (describe):                 (3)   D   an unincorporated entity (describe):


                         (4)   D        a public entity (describe):                          (4)   D   a public entity (describe):

                         (5)   D        other (specify):                                     (5)   D   other (specify):




       b.         D      except defendant (name):                                  d.   D    except defendant (name):
                         (1)   D        a business organization, form unknown               (1)    D   a business organization, form unknown
                         (2)   D        a corporation                                       (2)    D   a corporation
                         (3)   D        an unincorporated entity (describe):                (3)    D   an unincorporated entity (describe):

                         (4)   D        a public entity (describe):                         (4)    D   a public entity (describe):

                         (5)   D        other (specify):                                    (5)    D   other (specify):


            D         Information about additional defendants who are not natural persons is contained in Attachment 5.

 6.         The true names of defendants sued as Does are unknown to plaintiff.
             a.    (81 Doe defendants (specify Doe numbers): 1 to 15                            were the agents or employees of other
                           named defendants and acted within the scope of that agency or employment.
             b.    (81 Doe defendants (specify Doe numbers): 1 to 15                                   are persons whose capacities are unknown to
                           plaintiff.
 7.          D        Defendants who are joined under Code of Civil Procedure section 382 are (names):




 8.      This court is the proper court because
            a.     D       at least one defendant now resides in its jurisdictional area.
            b.     D       the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
            c.     (81     injury to person or damage to personal property occurred in its jurisdictional area.
            d.     D       other (specify):




 9.          (81 Plaintiff is required to comply with a claims statute, and
         a.      (81 has complied with applicable claims statutes, or
         b.        D       is excused from complying because (specify):




PLD-Pl-001 [Rev. January 1, 2007)
                                                              COMPLAINT-Personal Injury, Property                                                  Page 2of 3

                                                                  Damage, Wrongful Death
                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FonnsWorklTow.com
        Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 3 of 10 Page ID #:12

                                                                                                                             PLD-Pl-001
  SHORT TITLE:                                                                                    CASE NUMBER:

  CALDERASv. TARGET                                                                               30-2020-01153042-CU-PN-
                                                                                                  CJC

 1O. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
     causes of action attached):
     a. D Motor Vehicle
     b. [8] General Negligence
     c. D Intentional Tort
     d . D Products Liability
     e. [8] Premises Liability
     f. D Other (specify):




 11 . Plaintiff has suffered
      a. [8] wage loss
      b . D loss of use of property
      c. [8] hospital and medical expenses
      d. [8] general damage
      e. D property damage
      f . [8] loss of earning capacity
      g. D other damage (specify):




 12.    D     The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a.    D listed in Attachment 12.
        b.    D as follows:




 13. T he relief sought in this complaint is within the jurisdiction of this court.



 14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
     a. (1) [8] compensatory damages
        (2) D punitive damages
        The amount of damages is (in cases for personal injury or wrongful death, you must check (1 )):
        (1) [8] according to proof
        (2) D in the amount of: $

 15.    [8] The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):
               All paragraphs of this Amended Complaint



Date: February 24, 2021

Kevin R. Jolly, Esq .
                               (TYPE OR PRINT NAME)

PLD·Pl-001 (Rev January 1, 20071                      COMPLAINT-Personal Injury, Property                                         Pa_
                                                                                                                                    g e 3 of 3

                                                          Damage, Wrongful Death
                                                                                                                     American Lega l Ne~ Inc
                                                                                                                     www.FormsWorkffow.com
        Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 4 of 10 Page ID #:13

                                                                                                                                             PLD-Pl-001 (4'
                                                                                                             CASE NUMBER:
 SHORT TITLE:
                                                                                                             30-2020-01153042-CU-PN-CJC
 CALDERASv.TARGET



          FIRST                                        CAUSE OF ACTION-Premises Liability                                           Page_4_ _ __
                          (number)
          ATIACHMENTTO                      [8)     Complaint      D      Cross - Complaint
          (Use a separate cause of action form for each cause of action.)

          Prem.L-1. Plaintiff (name): Ernie D. Calderas
                      alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                      On (date): on or about July 30, 2018               plaintiff was injured on the following premises in the following

                            fashion (description of premises and circumstances of injury):
                            at or near Target located at 1330 17th Street in the City of Santa Ana, County of Orange, Plaintiff slipped
                            and fell.




          Prem.L-2.            [8)     Count One-Negligence The defendants who negligently owned, maintained, managed and operated
                                       the described premises were (names):
                                       Target Corporation


                                       [8)             1 - - - - to 15, Inclusive.
                                                  Does -

          Prem.L-3.            [8)     Count Two-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                                       or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                       (names):



                                       [8)        Does 1                  to _15_ _ _ __
                                                       -----
                                       Plaintiff, a recreational user, was     D      an invited guest   D      a paying guest.
          Prem.L-4.            D       Count Three-Dangerous Condition of Public Property The defendants who owned public property
                                       on which a dangerous condition existed were (names):



                                                   D    Does _ _ _ _ _ to

                                       a.    D      The defendant public entity had D actual D                constructive notice of the existence of the
                                                    dangerous condition in sufficient time prior to the injury to have corrected it.
                                       b.    D      The condition was created by employees of the defendant public entity.
          Prem.L-5. a.         [8)     Allegations about Other Defendants The defendants who were the agents and employees of the
                                       other defendants and acted within the scope of the agency were (names):
                                       Each Defendant as to the other;


                                       [8)        Does 1
                                                       -----              to 15, Inclusive.

                          b.   D       The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                       D described in attachment Prem.L-5.b D as follows (names):


                                                                                                                                                         Page 1of1
  Form Approved for Optional Use
   Judicial Council of California
                                                       CAUSE OF ACTION-Premises Liability                                          Code of Civil Procedure, § 425.12
                                                                                                                                               www.courtinfo.ca.gov
PLD-Pl-001(4) [Rev. January 1, 2007)
                                                                                                                                         American Lega!Net, Inc.
                                                                                                                                         www.FormsWorldlow.com
        Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 5 of 10 Page ID #:14

                                                                                                                                PLD-Pl-001 (2)
                                                                                                   CASE NUMBER:
   SHORT TITLE:
   CALDERASv.TARGET                                                                                30-2020-01153042-CU-PN-CJC



           SECOND                                 CAUSE OF ACTION-General Negligence                                       Page _5_ __
                            (number)
           ATTACHMENT TO                181   Complaint   0     Cross- Complaint
           (Use    a separate cause of action form for each cause of action.)

           GN-1. Plaintiff (name): Ernie D. Calderas

                      alleges that defendant (name): Target Corporation




                                  181   Does _1_ _ _ __ to          15, inclusive

                      was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                      negligently caused the damage to plaintiff
                      on (date): July 30, 2018
                      at (place): or near Target located at 1330 171h Street in the City of Santa Ana, County of Orange, CA.

                      (description of reasons for liability):
                      On the date and at the location mentioned above, Plaintiff, Ernie D. Calderas (hereinafter referred to as
                      "Plaintiff'), while exercising due care and caution for his safety, had completed his shopping and was
                      making his way to the check out lanes and silpped while walking in the main center aisle. Plaintiff had a
                      violent fall causing injuries to his left knee, right elbow and lower lumbar region. Plainitiff was able to get to
                      his feet where he was informed by an unknown witness that he had silpped on an unknown substance on
                      the floor. At the time it was noticed that the substance had left a spillage trail leading to the checkout lanes
                      where it was being cleaned up by employees. A failure to follow the spillage trail resulted in Plaintiff
                      slipping and falling.

                      It was the duty of the aforesaid Defendant and its employees to use ordinary care and diligence to keep and
                      maintain the said premises for its intended purposes and free from all defects and conditions which would
                      render it unsafe for its intended use.

                      The fall and resulting injuries of Plaintiffs were caused by the negligence of the aforesaid Defendant and its
                      employees who failed to utilize reasonable care in the maintenance of said premises. Said fall has forced
                      Plaintiff to incur medical expenses, as well as suffer severe physical pain, limitations in everday duties and
                      mental anguish that has yet to subside.

                      The aforesaid acts of negligence on the part of the Defendant and its employees were the proximate cause
                      of Plaintiffs injuries and the damages suffered therein.




                                                                                                                                            Page 1of1
  Form Approved for Optional Use                                                                                          Code of Civil Procedure 425.12
    Judicial Council of California               CAUSE OF ACTION-General Negligence                                                www.courtinfo.ca.gov
PLD-Pl-001(2) [Rev. January 1, 2007)
                                                                                                                              American LegalNet, Inc.
                                                                                                                              www.FormsWorldlow.com
     Case 8:21-cv-01307-JVS-JDE
            Electronically Filed by ·~'"iorDocument      f'
                                                        1-2 Filed
                                            Court of California,     08/05/21
                                                                 County of Orang/ Page   6 of 10
                                                                                  '17128/2020      Page
                                                                                              01 :30:54   ID #:15
                                                                                                        PM.
30:2020-0"1153042-CU-PN-CJC - RI          - DAVID H. YAMASAKI, Clerk of the~          'y Omar Saldivar, Deputy Clerk.


                                                                                                                                        PLD-Pl-001
                                                                                                                    FOR COURT USE ONLY
   -   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar numbe1; and address):


            Ernie D. Calderas (non-attorney)
            1817 N. McClay St
            Santa Ana, CA 92705
                  TELEPHONE NO> 714-454-9938                       FAX. NO. (Optional}:

       E-MAIL ADDRESS (Options/):     emiecalderas@gmail.com
          ATTORNEY FOR (Name):

    SUPERIOR COURT OF CALIFORNIA, COUNTY OF Orange
          STREET AooRess:777 W. Civic Center Dr.
         MAIUNGADDREss:777 W. Civic Center Dr.

              c1rv AN021p    cooe:Santa Ana, CA 92701
                   BRANCH NAME:The    Superior Court of California - County         of    Orange
                    PLAINTIFF: Ernie D. Calderas


                DEFENDANT: Target Corporation

    !TI       DOES 1 TO                 15
     COMPLAINT-Personal Injury, Property Damage, Wrongful Death
        CJ AMENDED (Number):
    Type {check all that apply):
    CJ MOTOR VEHICLE !TI OTHER (specifyJ:Premises Liability
        CJ Property Damage CJ Wrongful Death
        CJ Personal Injury       !TI Other Damages (specify): General Negligence
     Jurisdiction {check all that apply):                                                            CASE NUMBER:

    CJ    ACTION IS A LIMITED CIVIL CASE
          Amount demanded !=i does not exceed $10,000                                                3 0 ·2 0 2 0 -0 115 3 0 42 ·C U-P N ·CJ C
                                 CJ exceeds $10,000, but does not exceed $25,000
    !TI   ACTION   IS AN UNLIMITED     CIVIL CASE {exceeds $25,000)                                  Assigned to for all purposes:
    CJ ACTION IS RECLASSIFIED by this amended complaint                                              judge Derek W. Hunt
             CJ        from limited to unlimited
             C=:J      from unlimited to limited
   L Plaintiff (name or names):Ernie D. Calderas
  alleges causes of action against defendant (name or names): Target Corporation,

   2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
   3. Each plaintiff named above is a competent adult: Yes
      "· CJ except plaintiff (name):
               ( 1) !=i a corporation qualified to do business in California
               (2) CJ an unincorporated entity (describe):
               (3) CJ a public entity {describe):
               {4) CJ aminor CJ an adult
                         (a) [:=J for whom a guardian or canseivatar of the estate or a guardian ad litem has been appointed
                         (b) CJ other (specify):
               {5) D     other (specify):
       b.    CJ      except plaintiff (name):
                     ( 1) !=i a corporation qualified to do business in California
                     (2) CJ an unincorporated entity (describe):
                     (3) CJ a public entity (describe):
                     (4) CJ a minor CJ an adult
                               (a) [:=J for wham a guardian or conservator of the estate or a guardian ad !item has been appointed
                              (b) CJ other (specify):
                     (5)   D          other (specify):

       [:=J Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                    Paga 1 of3
   Form Approved for Optional Use                                                                                         axle ofClvif Procedure, § 426.12
                                                              COMPLAINT-Personal Injury, Property                                   www.courtiifo.ca.gov
     Jud1:ial Cotm(;il ofCalifornia
  PLD-Pf-001 [Rev. January f. 2001]                               Damage, Wrongful Death                                     Westlaw Doi: & Fonn 8U1Ldef"'
     Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 7 of 10 Page ID #:16


                                                                                                                                     PLD-Pl-001
      SHORT TITLE: Calderas v. Target Corporation, et al.                                                  CASE NUMBER:




 4.    D          Plaintiff (name): Ernie D. Calderas
                 is doing business under the fictitious name (specify):    NIA

                 and has complied with the fictitious business name laws.
  5. Each defendant named above is a natural person
     a. [j[] except defendant (name): Target Corp.                               c.   D   except defendant (name):
             (1) [}[]a business organization, fonn unknown                                (1) c=J a business organization, form unknown
                     (2)   D         a corporation                                        (2)   D  a corporation
                     (3)   D         an unincorporated entity (descdbe):                  (3) D    an unincorporated entity {describe):


                     (4)   D         a public entity (describe):                          (4)   D   a public entity (describe):


                     (5)   D         other (specify):                                     (5)   D   other (specify):




       b.    D       except defendant (name):                                    d.   D   except defendant (name):
                     (1) c=J a business organization, form unknown                        ( 1) ~ a business organization, form unknown
                     (2) D    a corporation                                               (2) D    a corporation
                     (3) D    an unincorporated entity (describe):                        (3) D    an unincorporated entity {describe):

                     (4)   D         a public entity (describe):                          (4)   D   a public entity (describe):

                     (5)   D         other (specify):                                     (5)   D   other (specify):



       L=i        Information about additional defendants who are not natural persons is contained in Attachment 5.

 6.         The true names of defendants sued as Does are unknown to plaintiff.
            a.   [KJ Doe defendants (specify Doe numbers):1 to 15                            were the agents or employees of other
                        named defendants and acted within the scope of that agency or employment.

            b.   (KJ Doe defendants (specify Doe numbers): 1 to 15                                  are persons whose capacities are unknown to
                        plaintiff.
 7.     ~ Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.      This court is the proper court because
        a. ~ at least one defendant now resides in its jurisdictional area.
        b. ~ the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
        c.       [K:J   injury to person or damage to personal property occurred in its jurisdictional area.
        d.       D      other (specify):




9.      c=JPlaintiff is required to comply with a claims statute, and
        a. ~ has complied with applicable claims statutes, or
        b.       c=J    is excused from complying because (specify):




PLO-Pl·001 [Rev. Jaouary 1, 2007J                           COMPLAINT-Personal Injury, Property                                           P~gu   2 of 3

                                                                Damage, Wrongful Death
Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 8 of 10 Page ID #:17




  10-~ Th.a foUowlng. causes of action ara attached and the $lat-erne-nl_s-:abave apply to each (each cmnplaint must!Hiv-9 fJJW or mom
          causes- of action sltactred):                                                    ·
         11.   D     Motor Vehicle
         11    OCJ   General Neg.lil)ence
         o. 1--- I lntenuonal Tort
         d. D f'roductsuabllity
          •· IKJ Plemisos Liability
          [ CJ       Qtherjspil<li1y):




  11. Plainllffhas ""~ored
       a. [lC] wage loss
       b. D loss of use of pro1><rly
       c CK] ho'f!llaland medical e>ipefl..,.
      .d. CK] generoldamoge
       e. D property damage
       r. IX_ I loss of earolnQ capacily
      9, 00 ,O!hlll". dnmage (s/>'1(:/fy):
          Possible long l•.m bodilydamage.



 1'.2,   CJ Th.o da"1•9•• olalmO<l for wrong!tJldeatlt and therelaHonship$ ot plaintill to lh<! detea$0d are
         •. 0 lf.oledtn Auachmeot 12.
         b_. CJ as tollOWo.:




13, Tl\1) ..,liof sought itl lhls complaint l<i wittln lhe juri•diotlon oflh!S cl'l<irt.
          The ·"Foll" occured in Santa AnaiCA

                                          fer
14. Pio inti ff pr.iya lot jt1dgrnont c""1& of suit; lor su<h rotwras i• ratr, jusl, and oquUabl<>; Md. for
    a. (1! Lx -1 COmpeJ1SOtorydamages
        (2) D ptmilive dama9..
                                          is
        The amourn of <iamages (in """.. for f""tsonol in/!Jl)'(lt wronr;M do~Lh, )lou nwst ahock (1)):
        (1) (iD aCCQ«li11!1 to jl<OO(
         (2) CJ lo the amoilnlof: $
1$. (][] TM P$ragrapha of this eon'llllaintalleged on lnlbmlalion and bellaf are os follows (specify paragteph numbMs): All
          po"'8rai>h• of Uli• c<>mplaint


Pate:fuly 15, 2020



                                                  COMPLAINT-Per11omll Injury, Property .
                                                       Damage, Wrongful Ol>ath
   Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 9 of 10 Page ID #:18


                                                                                                                                                PLD-Pl-001 (4)
    SHORT TITLE: Calderas v. Target Corporation, et al.                                                   CASE NUMBER:




                           FIRST                    CAUSE OF ACTION-Premises Liability                                                Page 4'-------
                           (number)
            ATTACHMENTTO                   [j[] Complaint        D      Cross - Complaint
            (Use a separate cause of action form for each cause of action.)

            Prem.L-1. Plaintiff (name): Ernie D. Calderas
                        alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                        On (date):or about July 30, 2018                   plaintiff was injured on the following premises In the following
                              fashion (description of premises and circumstances of injury): at or near Target located at 1330 17th Street,
                              in the City of Santa Ana, County of Orange, Plaintiff slipped and fell.




           Prem.L-2.           [j[] Count One-Negligence The defendants who negligently owned, maintained, managed and
                                       operated the described premises were (names): Target Corporation



                                       [j[] Does - - - - - - to
           Prem.L-3.            D      Count Two-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                                       or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                       (names): Target Corporation



                                       D      Does _ _ _ __            to _ _ _ _ __

                                       Plaintiff, a recreational user, was   D    an invited guest D        a paying guest.
           Prem.L-4.            D      Count Three-Dangerous Condition of Public Property The defendants who owned public property
                                       on which a dangerous condition existed were (names):



                                               Dooes _ _ _ __                to
                                       a. D     The defendant public entity had D         actual   D      constructive notice of the existence of the
                                                dangerous condition in sufficient time prior to the Injury to have corrected it.
                                       b. D     The condition was created by employees of the defendant public entity.
          Prem.L-5. a.         1KJ     Allegations about Other Defendants The defendants who were the agents and employees of the
                                       other defendants and acted within the scope of the agency were (names): EACH DEFENDANT AS TO
                                        THE OTHER.


                                       [j[] Does _ _ _ __             to _ _ _ _ __

                          b. [j[] The defendants who are liable to plaintiffs for other reasons and the reasons for their liablllty are
                                D    described Jn attachment Prem.L-5.b IKJ as follows (names): Target Corporation




                                                                                                                                                          Pa     1of1
  Form Approved tor Q:i!ionaJ Use
   JJdicial Council of CaJ1lornia
                                                   CAUSE OF ACTION-Premises Liability                                              Code ol Gi-Jil Procedure,§ 425.12
                                                                                                                                                11.M'W.coutffnfo.ca.gov
PLO·Pl-001(4} {Rev. January t, 2007]                                                                                                 West!aw Doc & FoITT1 BuUder-
 Case 8:21-cv-01307-JVS-JDE Document 1-2 Filed 08/05/21 Page 10 of 10 Page ID #:19


                                                                                                                                   PLD-Pl-001(2
     SHORT TITLE: Calderas v. Target Corporation, et al.                                            CASE NUMBER:




                          SECOND                   CAUSE OF ACTION-General Negligence                                        Page 5- - - - -
                           (number)

             ATTACHMENT TO [j[] Complaint                  0     Cross - Complaint

             (Use a separate cause of action form for each cause of action.)

             GN-1. Plaintiff (name): Ernie 0. Calderas

                       alleges that defendant (name): Target Corporation




                                      [j[] Does                  to   15, inclusive

                       was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                       negligently caused the damage to plaintiff
                       on (dale):or about July 30, 2018
                        at (place): or near Target located at 1330 17th Street, in the City of Santa Ana, County of Orange, CA

                       (description of reasons for liability):

                      On the date and at the location mentioned above Plaintiff, Ernie D. Calderas, (hereinafter referred to as 11Plaintiff 1)
                      while exercising due care and cautiou fOr his safety, Plaintiff was in the refrigerated section of the store containing
                      cheese and lnnch meat. Plaintiff slipped on milk that had beeu spilled on the floor. Due to the time that the milk was
                      on the ground Plaintiff noticed it being grey in color dne to carts/patrons walking through the area.

                      It was the duty of the aforesaid Defendants to use ordinary care and diligence to keep and maintain the said premises
                      for its intended purposes and ffee ffom all defects and conditions which would render it unsafe for its intended use.

                      The fall and resulting injuries of Plaintiff were caused by the negligence of aforesaid Defendants who failed to utilize
                      reasonable care in the maintenance of said premises. Said fall has forced Plaintiff to incur medical expenses, as well as
                      suffer severe physical pain and mental anguish.

                      The aforesaid acts of negligence on the part of the Defendants were the proximate cause of Plaintiffs injuries and the
                      damages suffered therein.




                                                                                                                                             Page 1 oft
  Form Appro~ed for Optkma! Use                                                                                           Code ol Civil Procedure 425. 12
   Judicial Gounc~ o/ Calfornla                   CAUSE OF ACTION-General Negligence                                               www.courtinfo.ca..gov
PLD-PHlOl(2) (Re~. January 1, 2007]                                                                                        We.stlaw Doc & Form Builder
